m-is
                                 ELECTRONIC RECORD




COA #14-13-01128-CR                                         OFFENSE: Poss of a Firearm by Felon


STYLE: Ezekiel Joshua Hall v The State of Texas              COUNTY: Harris


COA DISPOSITION: Affirmed                                   TRIAL COURT: 228th District Court



DATE: January 22. 2015    Publish: No                        TC CASE #:1396361




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Ezekiel Joshua Hall v The State of Texas

CCA #


         APPZLLA/ZT^                    Petition   CCA Disposition:       K>4-/5-
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE: /Qpril /&~ ZL&/ST                            SIGNED:                       PC:

JUDGE:      /*<=                                   PUBLISH:                      DNP:




                                                                                        MOTION FOR


                                                           FOR REHEAR ING IN CCA IS:


                                                        JUDGE:


                                                                                 ELECTRONIC RECORD